TimDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-6 and 11-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 January 2022.
Applicant’s election without traverse of Group I, Species A, directed towards Fig. 5A-D and claims 1-4 and 7-10, in the reply filed on 25 January 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Reed (U.S. Patent No. 4149453).
Regarding claim 1, Reed (Fig. 4-5) teaches an insert for an air intake of a suction duct (stack 12), the insert comprising: 
an inner portion configured to extend within the suction duct (pipe at 56), the inner portion including a conduit having opposed inlet and outlet ends (see Fig. 4), the conduit having a central axis extending along an inlet direction at the inlet end and along an outlet direction at the outlet end (see Fig. 4), the conduit being curved so that the inlet and outlet directions are non-parallel (see Fig. 4), the outlet end having a smaller cross-sectional area than that of the suction duct (see Fig. 4); 
a mating portion configured for sealingly engaging the air intake, the inner portion extending inwardly from the mating portion (seal 54); and 
an outer portion configured for extending outside of the suction duct (pipe 50), the outer portion extending outwardly from the mating portion, the insert including an inlet in fluid communication with the inlet end of the conduit (see Fig. 4, gas flows in accordance with arrows 52), the outer portion including a curved lip surrounding at least part of an inlet opening of the inlet and defining a leading edge of the inlet (while an inlet opening is not explicitly shown, there must be an opening which allows air into the pipe 50 in accordance with arrows 52; such an inlet opening would necessarily have a curved lip, as the pipe 50 is itself a cylindrical, and therefore rounded, pipe).

Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Austin (U.S. Patent No. 5256105).
Regarding claim 1, Austin (Fig. 1-5) teaches an insert (air intake 66) for an air intake of a suction duct (Col. 3 ll. 39-41, “space between the inner and outer panels 24 and 26 of the side wall modules forms air ducts within the wall modules”, stainless steel air duct 78 is disclosed as being between the inner and outer panels 24 and 26), the insert comprising: 
an inner portion configured to extend within the suction duct (portion defined by side panels 79), the inner portion including a conduit having opposed inlet (see Annotated Fig. 1, dashed box is at the inlet end of the conduit) and outlet ends (horizontal air outlet 72), the conduit having a central axis extending along an inlet direction at the inlet end and along an outlet direction at the outlet end, the conduit being curved so that the inlet and outlet directions are non-parallel (see Fig. 4, the central axis would fall approximately along an offset line similar to the curved continuous back and bottom wall 70; see thick black line in Annotated Fig. 1 for an approximation), the outlet end having a smaller cross-sectional area than that of the suction duct (see Fig. 4, the air intake 66 is nested within the disclosed stainless steel air duct 78 between the inner and outer panels 24 and 26, meaning the air intake horizontal air outlet 72 must have a smaller cross-sectional area than the stainless steel air duct 78); 
a mating portion configured for sealingly engaging the air intake (flange 74), the inner portion extending inwardly from the mating portion (see Fig. 4); and 
an outer portion configured for extending outside of the suction duct (extruded plastic cove 92 connected to the air intake 66 through epoxy coating 118), the outer portion extending outwardly from the mating portion (see Fig. 4), the insert including an inlet in fluid communication with the inlet end of the conduit (vertical air intake opening 68), the outer portion including a curved lip surrounding at least part of an inlet opening of the inlet and defining a leading edge of the inlet (see Fig. 4, the extruded plastic cove 92 and epoxy coating 118 cooperate to form a curved lip extending through the vertical air intake opening 68 and over the flange 74 at the leading edge of the vertical air intake opening, as shown by the airflow in Fig. 1).


    PNG
    media_image1.png
    760
    520
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Austin teaches the insert as defined in claim 1, wherein the lip is configured to reduce vorticities in an airflow entering the conduit through the inlet (Austin teaches that the extruded plastic cove 92 and epoxy coating 118 cooperate to form a smooth surface along which air can flow (see Fig. 4; Col. 1 ll. 62-Col. 2 ll. 11, “eliminates corner crevices between adjacent side walls, between side walls and the floor and between side walls and the ceiling by placing a radiused cove molding in each corner that is smoothly joined with the side walls, floor and ceiling. A joint filler is used to provide a smooth, tangential transition from the flat surfaces to the radiused cove surface without any crevices for the accumulation of moisture etc. A durable coating is then applied to the floor, side walls and ceiling to form a continuous inner surface without any seams. A preferred coating is an epoxy paint with an anti-bacterial agent to retard bacteria growth. Return air ducts within the wall modules have one piece molded return air intakes that are mounted flush with the wall and covered with the coating to avoid any seams. In addition, the air intakes are contoured with smooth walls avoiding any crevices”); the smoothness of the surface will reduce vorticities in the airflow entering the conduit through the inlet).

Regarding claim 3, Austin teaches the insert as defined in claim 1, wherein the inlet and outlet directions are non-perpendicular (see Annotated Fig. 1; see Fig. 1, airflow shown by the arrows 58 is not perpendicular with the outlet direction of the airflow out of the air intake 66).

Regarding claim 8, Austin teaches the insert as defined in claim 1, wherein the inlet defines an opening having a greater cross-sectional area than that of the inlet end of the conduit (see Fig. 4).

Regarding claim 9, Austin teaches an assembly including a suction duct and the insert as defined in claim 1 received in an air intake of the suction duct (see Fig. 4), the inlet defining part of the mating portion and having an external shape complementary to that of the air intake (see Fig. 4).

Regarding claim 10, Austin teaches an assembly including a suction duct and the insert as defined in claim 1 received in an air intake of the suction duct, the outlet direction being aligned with a central axis of the suction duct (see Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin (U.S. Patent No. 5256105) as applied to claim 1 above, and further in view of Munding et al. (DE 102007061003 A1, copy and machine translation provided).
Regarding claim 4, Austin teaches the insert as defined in claim 1. 
Austin is silent regarding the outlet end having a jagged trailing edge defined by circumferentially spaced apart notches. 
However, Munding (Fig. 1) teaches a conduit with an outlet end (air outlet 1 with edge 4), wherein the outlet end has a jagged trailing edge defined by circumferentially spaced apart notches (see Fig. 1, the edge 4 at the air outlet 1 is jagged, so as to be defined by the circumferentially spaced apart notches; Para. 6, “The essence of the invention is that at least one section of the edge is not smooth or essentially smooth as in most conventional air outlet openings, but is “wavy” and/or “jagged””).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the trailing edge of the outlet end shown by Austin to include a jagged trailing edge, as taught by Munding, to improve the air mixing at the air outlet and to decrease the amount of noise generated (Munding Para. 7, “With such an at least partially corrugated or jagged design of the edge forming the air outlet opening, it is achieved that the exiting air mixes faster and better with the air in the passenger compartment and less flow noise occurs”).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Austin (U.S. Patent No. 5256105) as applied to claim 1 above, and further in view of Hebert et al. (U.S. Patent No. 6050527).
Regarding claim 7, Austin teaches the insert as defined in claim 1. 
Austin is silent regarding the outlet end having a jagged trailing edge defined by circumferentially spaced apart notches. 
However, Munding (Fig. 1) teaches a conduit with an outlet end (air outlet 1 with edge 4), wherein the outlet end has a jagged trailing edge defined by circumferentially spaced apart notches (see Fig. 1, the edge 4 at the air outlet 1 is jagged, so as to be defined by the circumferentially spaced apart notches; Para. 6, “The essence of the invention is that at least one section of the edge is not smooth or essentially smooth as in most conventional air outlet openings, but is “wavy” and/or “jagged””).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the trailing edge of the outlet end shown by Austin to include a jagged trailing edge, as taught by Munding, to improve the air mixing at the air outlet and to decrease the amount of noise generated (Munding Para. 7, “With such an at least partially corrugated or jagged design of the edge forming the air outlet opening, it is achieved that the exiting air mixes faster and better with the air in the passenger compartment and less flow noise occurs”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255. The examiner can normally be reached Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH M. MAY/Examiner, Art Unit 3762                                                                                                                                                                                                        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762